MEMORANDUM OPINION
No. 04-04-00490-CV
John de los SANTOS,
Appellant
v.
BANK OF AMERICA, N.A. and Sharon Aten,
Appellees
From the 408th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CI-03783
Honorable Janet P. Littlejohn, Judge Presiding
PER CURIAM
Sitting:	Karen Angelini, Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	September 1, 2004
DISMISSED
	The parties have filed a joint motion to dismiss the appeal, stating that they have settled all
disputes. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a). Costs of the
appeal are taxed against appellant.
							PER CURIAM